DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, there are multiple results generated by determining steps (e.g., (c), (e) (g) and (h)).  Therefore, it is not understood which determining step the multiple instances of “if the determining result is satisfied” refer to.  For the purposes of examination, Examiner will interpret all instances of this limitation as relating to the closest prior determining step, respectively.
Furthermore, it is unclear what is meant by a result being satisfied.  For the purposes of examination, Examiner will interpret a satisfied result as a condition being met and a result not satisfied as a condition not being met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gofman et al (US 2003/0222535).
For claim 1, Gofman teaches an ultrasonic drive (all of Figure 2 except for 5a and 5b) configured for driving an ultrasonic tool (5a and 5b, Figure 2), the ultrasonic drive comprising: 
a switch module (4); 
a sensing element (8 and R1) electrically connected to the switch module and the ultrasonic tool (as understood by examination of Figure 2), wherein the sensing element is configured for sensing a voltage (across R1) and a current (Idriver) of the ultrasonic tool ([0039]-[0040]) and generating a sensing signal according to the voltage and the current (19, [0040] and [0041]); and 
a control element (3) electrically connected to the sensing element and the switch module (as understood by examination of Figure 2) for receiving the sensing signal and outputting a control signal to the switch module (12 and 13, as understood by examination of Figure 2), wherein the switch module outputs an ultrasonic signal to the ultrasonic tool according to the control signal (as understood by examination of Figure 2), and the ultrasonic tool vibrates under the control of the ultrasonic signal ([0047]), 
wherein when the ultrasonic drive operates a frequency sweep function (Figure 7), the control element acquires a frequency-domain impedance characteristic (as understood by [0037] and Figure 1) and a resonance reference point of the ultrasonic tool according to the voltage and the current of the ultrasonic tool under different kinds of operating frequencies (as understood by [0037], Figure 1 and Figure 7), and the control element determines an operating interval (from starting frequency to limit, [0061] and Figure 7) and an operating frequency of the ultrasonic signal in the frequency-domain impedance characteristic according to the resonance reference point ([0061]-[0062]), 
wherein when the ultrasonic tool vibrates at the operating frequency, the ultrasonic drive operates a frequency following function (as understood by examination of Figure 7), the control element adjusts the operating frequency according to the sensing signal for keeping an impedance of the ultrasonic tool consistent, and the adjusted operating frequency falls within the operating interval as well (as understood by examination of Figure 7).
For claim 2, Gofman further teaches: 
wherein when the ultrasonic drive operates the frequency sweep function, the determined operating frequency is corresponding to a reference impedance (impedance corresponding to Fo, Figure 1), the control element acquire an actual impedance of the ultrasonic tool according to the sensing signal when the ultrasonic drive operates the frequency following function (whether or not the current which corresponds to the actual impedance has reached peak value, as understood by Figures 2 and 7), and the control element adjusts the operating frequency for keeping the actual impedance consistent with the reference impedance (as understood by examination of Figure 7).
For claim 3, Gofman further teaches:
wherein in the frequency-domain impedance characteristic, the ultrasonic tool has a minimum impedance at the resonance reference point (as understood by examination of Figure 1).
For claim 4, Gofman further teaches:
wherein the ultrasonic drive operates the frequency following function when the voltage and the current of the ultrasonic tool are in a steady state (inherent based on the voltage regulator of Figure 2 and as further understood by examination of Figure 4).
For claim 5, Gofman further teaches:
the ultrasonic tool has an equivalent circuit (5a and 5b are capable of being represented by an equivalent circuit, further, the details of the ultrasonic tool fail to further limit the ultrasonic drive of claim 1), the ultrasonic drive acquires a plurality of default parameters of the equivalent circuit by operating the frequency sweep function (current at starting frequency, 706 of Figure 7), the control element acquires a plurality of actual parameters of the equivalent circuit (708 of Figure 7) according to the frequency-domain impedance characteristic and the sensing signal (as understood by examination of Figure 2), and the control element compares the plurality of default parameters with the plurality of actual parameters to verify the frequency-domain impedance characteristic and the sensing signal (710 of Figure 7).
For claim 8, Gofman teaches an ultrasonic driving method configured for driving an ultrasonic tool (Figures 2 and 7), the method comprising: 
(a) operating a frequency sweep function (Figure 7), acquiring a frequency-domain impedance characteristic and a resonance reference point of the ultrasonic tool according to a voltage and a current of the ultrasonic tool under different kinds of operating frequencies (as understood by examination of Figure 1), and determining an operating interval (from starting frequency to limit, [0061] and Figure 7) and an operating frequency in the frequency-domain impedance characteristic according to the resonance reference point (Fo, Figure 1); 
(b) diagnosing characteristics (whether or not foot switch is activated) of the ultrasonic tool (Figure 4A and 704 of Figure 7), and controlling the ultrasonic tool to stop operating if the diagnosis result being abnormal ([0049] and Figure 4A); 
(c) determining an operating power (702 of Figure 7); 
(d) controlling the ultrasonic tool to vibrate at the operating power and the operating frequency ([0055] and 706 of Figure 7); 
(e) determining whether the voltage and the current of the ultrasonic tool are in a steady state (the output of the regulated power supply 1 inherently provides steady state power), operating a step (f) if the determining result is satisfied, and operating a step (h) if the determining result is not satisfied (as understood by examination of Figures 4 and 7); 
(f) operating a frequency following function to adjust the operating frequency (714 and 716 of Figure 7) for keeping an impedance of the ultrasonic tool consistent (as understood by examination of Figure 1), wherein the adjusted operating frequency falls within the operating interval (as understood by examination of Figure 7); 
(g) determining whether there is a variance occurring in the system (710 of Figure 7), operating the step (h) if the determining result is satisfied, and operating the step (f) if the determining result is not satisfied; and 
(h) determining whether the variance occurring in the system is controllable (712 and 718 of Figure 7), operating the step (b) if the determining result is satisfied, and controlling the ultrasonic tool to stop operating if the determining result is not satisfied (720 of Figure 7 and [0050]).
For claim 9, Gofman further teaches: 
a variation range of the impedance of the ultrasonic tool is smaller than a default range (as understood by examination of Figure 1).
For claim 10, Gofman further teaches:
in the operating interval, the correlation between the operating frequency and the impedance of the ultrasonic tool is a positive correlation (as understood by examination of Figure 1).
For claim 11, Gofman further teaches:
in the operating interval, the correlation between the operating frequency and the impedance of the ultrasonic tool is a negative correlation (as understood by examination of Figure 1).
For claim 12, Gofman further teaches:
wherein in the step (a), the operating frequency acquired by operating the frequency sweep function is a center frequency of the operating interval (Fo is at the center of the best performance frequency range of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gofman.
For claim 6, Gofman teaches the limitations of claim 1 but fails to teach a rectifier as claimed.
However, Examiner takes official notice that it is notoriously old and well-known in the art that regulated power supply circuits comprise a rectifier.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Gofman’s regulated power supply (1 of Figure 2) using a rectifier since the particular known technique (using a rectifier to generate DC 
The modified version of Gofman as defined above teaches:
a rectifier circuit and a filter circuit (7, Figure 2), wherein the rectifier circuit is electrically connected to the switch module (as understood by examination of Figure 2), the rectifier circuit receives and converts an AC power into a DC power (e.g., to the microcontroller, as understood by examination of Figure 2), the filter circuit is electrically connected between the switch module and the sensing element (as shown in Figure 2), and the filter circuit filters the DC power and outputs the filtered DC power to the ultrasonic tool (as understood by examination of Figure 2).
For claim 7, the modified version of Gofman as defined above further teaches:
wherein the filter circuit filters the ultrasonic signal outputted by the switch module (as understood by examination of Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849